DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0226679 A1 to PAN et al. (newly cited by Examiner; PCT filed 5 Aug 2016), hereinafter referred to as “PAN”. 
Regarding Claim 1, PAN teaches a method of fabricating an electrolyte composition (see [0010]), comprising steps of: mixing a modified polyoxyethylene-based material and a siloxane-based material in a solvent to form a mixture (see [0010; 0018-0019] where polyhedral oligomeric silsesquioxane (POSS) and poly(ethylene glycol) (PEG) being a block copolymer are mixed in LiTFSI; see further FIG 1B), where a tail end of a group of the modified polyoxyethylene-based material has an amine group (see [0010; 0019] where poly(ethylene glycol) is functionalized as being amine-terminated; see further FIG 1B), wherein the siloxane-based material is a polyhedral oligomeric silsesquioxane (see FIG 1B showing POSS having R-groups identical to that in instant claim 1).
While PAN is silent to the modified polyoxyethylene-based material being a form of polyoxypropylene-polyoxyethylene-polyoxypropylene and the heating of the mixture being at a temperature ranging from 50 to 60 ℃ for a time ranging from 3 to 5 hours to obtain the electrolyte composition, PAN teaches the electrolyte composition as being formed by the reaction between the amine group of the modified polyoxyethylene-based material to the siloxane-based material (see teaching in [0020] where PAN teaches each amine group as reacting with epoxy groups to form the network). PAN further teaches curing the mixture at 90 ℃ for 12 hours and then 120 ℃ for two hours (see [0020]). It would be obvious to one having skill in the art before the effective filing date of the invention that PAN teaches an obvious alternative method of fabricating the claimed resulting in an electrolyte composition as it produces the same if not substantially identical electrolyte composition having the claimed structure (see FIG 1B where the cross-linked points are shown being substantially identical to that on the claimed resulting electrolyte composition structure).
Regarding Claim 2, PAN teaches a step of adding a lithium ion composition to the electrolyte composition after the step of obtaining the electrolyte composition (see [0023-0025] wherein PAN teaches the formation of a stable Li/Solid Polymer Electrolyte interface with a lithium foil). 
Regarding Claim 6, PAN teaches an electrolyte composition fabricated by the method of fabricating the electrolyte composition (see PEG-POSS cross-linked SPEs disclosed in [0020]). 
Regarding Claim 7, PAN teaches an energy storage device comprising an electrolyte composition fabricated by the method of fabricating the electrolyte composition (see application including consumer electronics and electrical vehicles in [0004]). 
Regarding Claim 8, PAN teaches a lithium battery and capacitor being comprised within the energy storage device (see discussion in [0003-0004; 0009] of the lithium metal batteries fabricated using the solid polymer electrolytes having cycling stability and capacity). 
Regarding claims 9 and 10, PAN teaches an energy storage device comprising a hollow housing (see lithium symmetric cell disclosed in [0008] and shown in FIG 3A), an anode and cathode further disposed therewithin the hollow housing, a separator (see POSS-4PEG2K as being a separator in [0008]) disposed between the anode and the cathode (see FIG 3A; see further FIG 1A). PAN further teaches the SPE as further including a lithium ion composition and being usable with liquid electrolytes in [0004; 0024] (see further FIG 1A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150214571 A1 to Yamaguchi teaches lithium secondary batteries comprising cyclic siloxane or a silsesquioxane to non-aqueous electrolyte solutions to bring about greater cycle characteristics.
US 20180208768 A1 to Rhee teaches a solid polymer electrolyte composition comprising polyhedral silsesquioxane,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723